Citation Nr: 1036497	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-30 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for arthritis of the right 
hip.

3.  Entitlement to service connection for a rib condition.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to March 
1965, and from May 1965 to November 1968.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 2003 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, in which service connection for degenerative disc 
disease, lumbar spine, right hip pain, a rib condition and 
hearing loss was denied.

The veteran testified before a Veterans Law Judge in April 2009 
who has since retired.  In July 2010, the Veteran was informed of 
this and offered an opportunity to testify before a Veterans Law 
Judge who would participate in his decision.  The Veteran 
responded in the same month that he did not wish another hearing 
before the Board.  A transcript of the April 2009 hearing is 
associated with the claims file.

The aforementioned document indicating that the Veteran did not 
wish another hearing before the Board was signed by the Veteran 
but forwarded by a private attorney.  The Board notes that the 
only power of attorney of record designates Disabled American 
Veterans as the Veteran's representative.  There is no indication 
in the claims file that the Veteran has appointed or seeks to 
appoint a new representative.  Notwithstanding, as the claim is 
being remanded the Board determines that it is not necessary to 
clarify the matter at present.

In July 2010, the Veteran's representative submitted a memorandum 
advising that the Veteran was waiving Agency of Original 
Jurisdiction review of evidence that had been received in May 
2010.  It is unclear if this statement refers to statements the 
Veteran submitted or to other evidence that may have been 
received at the RO but not at the Board.  In either case, the 
claim is being remanded and hence the Board determines it is not 
necessary to clarify the matter at present.

This claim was remanded for further development in August 2009.  
Regretfully, and for reasons explained below, the Board has 
determined that the Veteran's claims must again be remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board acknowledges that this case was remanded before, and 
truly regrets the additional delay another remand will cause.  
However, for reasons explained below, the Board finds it is 
necessary to do so.

First, the Veteran's service treatment records are incomplete.

The Veteran testified in April 2009 before the Board and in May 
2006 before a hearing officer sitting at the RO that he injured 
his back, right hip and ribs in an accident in which he was 
caught in the hatch door of an armored personnel carrier (APC).  
He testified in April 2009 that over than initial hospitalization 
in Heidelberg, he did not receive outpatient or inpatient 
treatment per se after his accident.  Rather, he went to the 
dispensary quite often.  In his testimony and in numerous 
statements he argued that he experienced pain in his back, right 
hip, and ribs from the time of the accident to the present.

Service treatment records confirm that the Veteran was injured in 
May 1963 when he was caught in an APC hatch which fell across his 
body just below the umbilicus.  An entry dated May 3, 1963 shows 
that the Veteran exhibited considerable pain, swelling and 
tenderness over L1-L2.  No X-ray technician was available.  The 
Veteran was transferred to US Army Hospital in Heidelberg.  A 
clinical record cover sheet from US Army Hospital Heidelberg 
reflects that the Veteran was admitted for treatment and general 
surgery.  The record shows his injuries required 29 days 
hospitalization and that general surgery was performed.  The 
diagnosis at discharge was contusion of liver with hemobilia, 
accidentally incurred when patient was caught in hatch door of 
APC.

The Veteran's hospital treatment records are not present in the 
claims file.  Moreover, according to National Personnel Records 
Center and VA records, the Veteran served for two periods of 
active duty, from November 1961 to March 1965, and from May 1965 
to November 1968.  Service treatment records from his second 
period of active duty are also not of record.  The Veteran's 
hospital treatment records and service treatment records from his 
second period of active service must be obtained.  See Moore v. 
Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); see also Golz v. 
Shinseki, 590 F.3d. 1317 (2010).

Second, and concerning the claim for hearing loss, the December 
2009 VA examination is inadequate.  See Nieves v. Peake, 22 Vet. 
App. 295 (2008).  In pertinent part, the examiner based his 
opinion for finding the Veteran's current hearing loss was not 
likely the result of noise exposure while in military service on 
the rationale that the Veteran's report of examination at 
separation clearly indicated he had normal hearing in both ears.  
The United States Court of Appeals for Veterans Claims (Court) 
held that, even though disabling hearing loss may not be 
demonstrated at separation, a Veteran may nevertheless establish 
service connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); 
Hensely v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 
2002). 

The Veteran testified in April 2009 that he was exposed to loud 
noises as a mechanic working on APCs, other tracked vehicles, 
tanks, and on ordnance fired from the tanks.  He testified that 
he has experienced hearing loss from active service to the 
present.  The Board observes that the Veteran statements and 
testimony is consistent with service personnel and treatment 
records, which show that he was assigned as an auto repairman and 
senior auto repairman, and that he was assigned to the 708th 
Ordnance Battalion and the 708th Maintenance Battalion.  The 
evidence is thus consistent with the Veteran's assertions he was 
exposed to engine noises and other acoustic trauma, including 
exploding ordnance.

Additional VA examination must be accorded the Veteran to 
determine the nature, extent, and etiology of his manifested 
bilateral hearing loss.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should ask the Veteran to 
clarify the matter of his representation.  
Specifically, the RO or AMC should ask the 
Veteran if he seeks to appoint a new 
representative and afford him the 
opportunity to file a new power of attorney 
if he wishes to do so.

2.  The RO or AMC should ensure that all 
evidence submitted in the present case is 
associated with the claims file, in 
particular, that evidence referenced by the 
Veteran's representative in July 2010 as 
having bene received in May 2010.

3.  The RO or AMC should ensure that all 
identified VA and non-VA treatment records 
have been obtained.

In particular, the RO or AMC should contact 
the Veteran and ask him to identify the 
name and address of the hospital at which 
he stated he was treated multiple times in 
1971 for hip and back problems (see 
September 2006 VA 21-4138 "Statement in 
Support of Claim").

In addition, the RO or AMC should ensure 
that any and all records of treatment 
accorded the Veteran at the VA Medical 
Center (VAMC) in Indianapolis, Indiana any 
other VAMC identified from 1968 to the 
present that are not already of record are 
obtained.

4.  The RO or AMC should obtain all 
available service personnel and service 
treatment records for both periods of the 
Veteran's active service.  In particular, a 
separate request should be made for 
hospital records (to include mental hygiene 
records) at US Army Hospital Heidelberg, 
Germany, under the Veteran's name and/or 
identification numbers, from May through 
June 1963.

5.  The RO or AMC should conduct all 
follow-up development indicated, document 
negative responses and refer to the service 
department for assistance where necessary.  
The Veteran should be asked to submit any 
and all service personnel and service 
treatment records, and any other relevant 
records he has in his own possession.  The 
RO or AMC should advise the Veteran of the 
inability to obtain any documents so that 
he may attempt to obtain the records on his 
own.

6.  Thereafter, the RO or AMC should 
schedule the Veteran for VA examination to 
determine the nature, extent, and etiology 
of any hearing impairment.  All indicated 
tests and studies must be performed.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
as well as the Veteran's statements, the 
examiner must state whether it is as likely 
as not (i.e., there is a 50 percent or 
greater probability) that any current 
hearing loss disability is related to the 
Veteran's periods of active military 
service or any incident therein, including 
exposure to acoustic trauma.  A complete 
rationale must be provided for the opinion 
expressed.

7.  Thereafter, and only if, hospital 
treatment records from US Army Hospital 
Heidelberg, Germany are obtained or if 
service records from the Veteran's second 
period of active duty reflect complaints of 
or treatment for the claimed back, right 
hip, or rib conditions, the RO or AMC 
should schedule the Veteran for VA 
examination to determine the nature, 
extent, and etiology of any back, right 
hip, or rip disability.  All indicated 
tests and studies must be performed.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
as well as the Veteran's statements, the 
examiner must state whether it is as likely 
as not (i.e., there is a 50 percent or 
greater probability) that any current back, 
right hip, or rib disabilities are related 
to the Veteran's periods of active military 
service or any incident therein, including 
having been caught in the APC cargo door in 
1963.

Concerning the claim for service connection 
for a rib condition, the examiner is 
requested to include in the opinion 
reference to 2002 VA treatment records 
showing fracture to the Veteran's upper 
sternum following a motor vehicle accident.

A complete rationale must be provided for 
all opinions expressed.

8.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO or AMC should 
readjudicate the Veteran's claims for 
entitlement to service connection for 
degenerative disc disease of the lumbar 
spine, arthritis of the right hip, a rib 
condition, and bilateral hearing loss, with 
application of all appropriate laws and 
regulations, and consideration of lay 
witness statements and consideration of any 
additional information obtained as a result 
of this remand.  If the issues on appeal 
remain denied, a supplemental statement of 
the case must be provided to the Veteran 
and his representative, and they must be 
provided an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


